       Case 9:20-mc-00002-KLD Document 23 Filed 02/23/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION

 IN THE MATTER OF THE                       MC 20-2-M-KLD
 SEIZURE OF:

 $5,600.00 in U.S. CURRENCY                 ORDER GRANTING MOTION TO
                     Defendant.             UNSEAL


      Based on status report and motion of the United States to unseal the

pleadings (Doc. 22), and good cause appearing,

      IT IS HEREBY ORDERED that all pleadings in this matter be unsealed.

      DATED this 23rd day of February, 2021.



                                      ____________________________
                                      Kathleen L. DeSoto
                                      United States Magistrate Judge




                                        1
